

116 HR 3015 IH: Combating Military Sexual Assault Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3015IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Turner (for himself, Mrs. Davis of California, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to enhance the prevention of sexual assault and related
			 offenses in the Armed Forces, to enhance protections of victims of such
			 offenses, to improve the investigation and prosecution of such offenses,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Combating Military Sexual Assault Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Prevention and Training on Sexual Assault in the Armed Forces
					Sec. 101. Training for commanders in the Armed Forces on their role in all stages of military
			 justice in connection with sexual assault.
					Sec. 102. Training for Sexual Assault Initial Disposition Authorities on exercise of disposition
			 authority for sexual assault and collateral offenses.
					Sec. 103. Three-year extension of Defense Advisory Committee on Investigation, Prosecution, and
			 Defense of Sexual Assault in the Armed Forces.
					Sec. 104. Military department grants on research on sexual assault prevention and reduction efforts
			 at institutions of higher education.
					Sec. 105. Report on expansion of the Close Airman Support team approach of the Air Force to the
			 other Armed Forces.
					TITLE II—Support of Victims of Sexual Assault in the Armed Forces
					Sec. 201. Expansion of responsibilities of commanders for victims of sexual assault committed by
			 another member of the Armed Forces.
					Sec. 202. Availability of Special Victims' Counsel and Special Victim Prosecutors at military
			 installations.
					Sec. 203. Preservation of recourse to Restricted Report on sexual assault for victims of sexual
			 assault being investigated following certain victim or third-party
			 communications.
					Sec. 204. Treatment of information in Catch a Serial Offender Program for certain purposes.
					Sec. 205. Report on expansion of Air Force safe to report policy across the Armed Forces.
					TITLE III—Investigation of Sexual Assault in the Armed Forces and Related Matters
					Sec. 301. Expansion of pre-referral matters reviewable by military judges and military magistrates
			 in the interest of efficiency in military justice.
					Sec. 302. Increase in number of digital forensic examiners for the military criminal investigation
			 organizations.
					Sec. 303. Pilot programs on defense investigators in the military justice system.
					Sec. 304. Report on mechanisms to enhance the integration and synchronization of activities of
			 Special Victim Investigation and Prosecution personnel with activities of
			 military criminal investigation organizations.
					TITLE IV—Prosecution Matters
					Sec. 401. Punitive article in the Uniform Code of Military Justice on sexual harassment affecting
			 the duties, work, or career of a member of the Armed Forces.
					Sec. 402. Non-binding guidelines on sentences of confinement for convictions of offenses under the
			 Uniform Code of Military Justice.
					TITLE V—Other Matters
					Sec. 501. Survey of members of the Armed Forces on their experiences with military investigations
			 and military justice.
					Sec. 502. Annual report on military protective orders.
					Sec. 503. Privacy Act exclusion for courts-martial to allow for public access to dockets, filings,
			 and court records.
					Sec. 504. Report on standardization among the military departments in collection and presentation
			 of information on matters within the military justice system.
			IPrevention and Training on Sexual Assault in the Armed Forces
			101.Training for commanders in the Armed Forces on their role in all stages of military justice in
			 connection with sexual assault
 (a)In generalThe training provided commanders in the Armed Forces shall include comprehensive training on the role of commanders in all stages of military justice in connection with sexual assaults by members of the Armed Forces against other members of the Armed Forces.
 (b)Elements To be coveredThe training provided pursuant to subsection (a) shall include training on the following: (1)The role of commanders in each stage of the military justice process in connection with sexual assault committed by a member of the Armed Forces against another member, including investigation and prosecution.
 (2)The role of commanders in assuring that victims in sexual assault described in paragraph (1) are informed of, and have the opportunity to obtain, assistance available for victims of sexual assault by law.
 (3)The role of commanders in assuring that victims in sexual assault described in paragraph (1) are afforded the due process rights and protections available to victims by law.
 (4)The role of commanders in preventing retaliation against victims, their family members, witnesses, first responders, and bystanders for their complaints, statements, testimony, and status in connection with sexual assault described in paragraph (1), including the role of commanders in ensuring that subordinates in the command are aware of their responsibilities in preventing such retaliation.
 (5)The role of commanders in establishing and maintaining a healthy command climate in connection with reporting on sexual assault described in paragraph (1) and in the response of the commander, subordinates in the command, and other personnel in the command to such sexual assault, such reporting, and the military justice process in connection with such sexual assault.
 (6)Any other matters on the role of commanders in connection with sexual assault described in paragraph (1) that the Secretary of Defense considers appropriate for purposes of this section.
					(c)Incorporation of best practices
 (1)In generalThe training provided pursuant to subsection (a) shall incorporate best practices on all matters covered by the training.
 (2)Identification of best practicesThe Secretaries of the military departments shall, acting through the training and doctrine commands of the Armed Forces, undertake from time to time surveys and other reviews of the matters covered by the training provided pursuant to subsection (a) in order to identify and incorporate into such training the most current practicable best practices on such matters.
 (d)UniformityThe Secretary of Defense shall ensure that the training provided pursuant to subsection (a) is, to the extent practicable, uniform across the Armed Forces.
				102.Training for Sexual Assault Initial Disposition Authorities on exercise of disposition authority
			 for sexual assault and collateral offenses
 (a)In generalThe training for Sexual Assault Initial Disposition Authorities (SAIDAs) on the exercise of disposition authority under chapter 47, United States Code (the Uniform Code of Military Justice), with respect to cases for which disposition authority is withheld to such Authorities by the April 20, 2012, memorandum of the Secretary of Defense, or any successor memorandum, shall include comprehensive training on the exercise by such Authorities of such authority with respect to such cases in order to enhance the capabilities of such Authorities in the exercise of such authority and thereby promote confidence and trust in the military justice process with respect to such cases.
 (b)Memorandum of Secretary of DefenseThe April 20, 2012, memorandum of the Secretary of Defense referred to in subsection (a) is the memorandum of the Secretary of Defense entitled Withholding Initial Disposition Authority Under the Uniform Code of Military Justice in Certain Sexual Assault Cases and dated April 20, 2012.
				103.Three-year extension of Defense Advisory Committee on Investigation, Prosecution, and Defense of
			 Sexual Assault in the Armed Forces
 (a)ExtensionSubsection (f)(1) of section 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1561 note) is amended by striking 5 years and inserting 8 years.
				(b)Annual report
 (1)In generalSubsection (e) of such section is amended by inserting until the Advisory Committee terminates under subsection (f) after March 30 each year. (2)Statutory constructionThe annual report described in section 546(e) of such Act, as amended by paragraph (1), shall be required to be submitted during the period specified in such section, as so amended, notwithstanding section 1061(d)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note) or any other provision of law.
					104.Military department grants on research on sexual assault prevention and reduction efforts at
			 institutions of higher education
 (a)In generalEach Secretary of a military department shall, using amounts described in subsection (f), make one or more grants to appropriate non-Federal public or private entities for research on sexual assault prevention and reduction efforts at institutions of higher education for purposes of identifying best practices among such efforts for dissemination to, and use at, the military service academies and other institutions of higher education in order to enhance prevention or reduction of incidents of sexual assault among students of such institutions.
				(b)Requirements and limitations
 (1)Competitive awardAny grant awarded pursuant to subsection (a) shall be awarded on a competitive basis. (2)Amount of grantsThe aggregate amounts of grants awarded by a Secretary pursuant to subsection (a) in any fiscal year may not exceed $________.
 (c)Use of grant amountsAn entity awarded a grant pursuant to subsection (a) shall use the grant amount for research for purposes specified in that subsection.
 (d)ReportEach grant awarded pursuant to subsection (a) shall require the recipient to submit to the Secretary of the military department concerned a report on the results of the research undertaken by the recipient using such grant.
				(e)Use of results
 (1)Sharing of resultsEach Secretary of a military department shall share the results of research undertaken through grants awarded by such Secretary pursuant to subsection (a) with the other Secretaries of the military departments. The purpose of such sharing shall be for the Secretaries of the military department to jointly determine best practices among sexual assault prevention and reduction efforts at institutions of higher education.
 (2)Use at military service academiesEach Secretary of a military department shall use best practices identified pursuant to paragraph (1) at the military service academy under the jurisdiction of such Secretary, modified as such Secretary considers appropriate for the unique circumstances of such military service academy.
 (3)Further disseminationThe Secretaries of the military department shall jointly disseminate to institutions of higher education the following:
 (A)The best practices identified pursuant to paragraph (1). (B)Such other information on sexual assault prevention and reduction efforts at institutions of higher education as the Secretaries jointly consider appropriate in light of the research undertaken through grants awarded pursuant to subsection (a).
 (f)FundingAmounts for grants under this section in a fiscal year shall be derived from amounts authorized to be appropriated for that fiscal year for military personnel.
				105.Report on expansion of the Close Airman Support team approach of the Air Force to the other Armed
			 Forces
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretaries of the military departments shall jointly submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment of the Secretaries of the feasibility and advisability of expanding the Close Airman Support (CAS) team approach of the Air Force to the other Armed Forces under the jurisdiction of such Secretaries.
 (b)Close Airman Support team approachThe Close Airman Support team approach of the Air Force referred to in subsection (a) is an approach by which personnel associated with an Air Force squadron, and led by a senior enlisted member of the squadron, take actions to improve relationships and communication among members of the squadron in order to promote positive social behaviors among such members as a squadron, including an embrace of proactive pursuit of needed assistance.
 (c)Scope of reportIf the Secretaries determine that expansion of the Close Airman Support team approach to the other Armed Forces is feasible and advisable, the report under subsection (a) shall include a description of the manner in which the approach will be carried out in the other Armed Forces, including the manner, if any, in which the approach will be modified in the other Armed Forces to take into account the unique circumstances of such Armed Forces.
				IISupport of Victims of Sexual Assault in the Armed Forces
			201.Expansion of responsibilities of commanders for victims of sexual assault committed by another
			 member of the Armed Forces
				(a)Notification of victims of events in military justice process
 (1)Notification requiredThe commander of a member of the Armed Forces who is the alleged victim of sexual assault committed by another member of the Armed Forces shall provide notification to such alleged victim of every key or other significant event in the military justice process in connection with the investigation, prosecution, and confinement of such other member for sexual assault.
 (2)DocumentationEach commander described in paragraph (1) shall create and maintain appropriate documentation on any notification provided as described in that paragraph.
 (b)Documentation of victim's preference on jurisdiction in prosecutionIn the case of a member of the Armed Forces who is the alleged victim of sexual assault committed by another member of the Armed Forces who is subject to prosecution for such offense both by court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), and by a civilian court under State law, the commander of such alleged victim shall create and maintain appropriate documentation of the expressed preference, if any, of such alleged victim for prosecution of such offense by court-martial or by a civilian court as provided for by Rule 306(e) of the Rules for Court-Martial.
 (c)RegulationsThe Secretary of Defense shall prescribe in regulations the requirements applicable to each of the following:
 (1)Notifications under subsection (a)(1). (2)Documentation under subsection (a)(2).
 (3)Documentation under subsection (b). 202.Availability of Special Victims' Counsel and Special Victim Prosecutors at military installations (a)Deadline for availability (1)In generalIf an individual specified in paragraph (2) is not available at a military installation for access by a member of the Armed Forces who requests access to such an individual, such an individual shall be made available at such installation for access by such member by not later than 48 hours after such request.
 (2)IndividualsThe individuals specified in this paragraph are the following: (A)Special Victims' Counsel (SVC).
 (B)Special Victim Prosecutor (SVP). (b)Report on civilian support of SVCsNot later than 180 days after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the assessment of such Secretary of the feasibility and advisability of establishing and maintaining at each installation under the jurisdiction of such Secretary with a Special Victims' Counsel one or more civilian positions for the purpose of—
 (1)providing support to such Special Victims' Counsel; and (2)ensuring continuity and the preservation of institutional knowledge in transitions between the service of individuals as Special Victims' Counsel at such installation.
					203.Preservation of recourse to Restricted Report on sexual assault for victims of sexual assault being
			 investigated following certain victim or third-party communications
 (a)In generalA member of the Armed Forces who is the victim of a sexual assault that is or may be investigated as a result of a communication described in subsection (b) may elect to have the member's reporting on such sexual assault be treated as a Restricted Report without regard to the party initiating or receiving such communication.
 (b)CommunicationA communication described in this subsection is a communication on a sexual assault as follows: (1)By the member concerned to a member of the Armed Forces in the chain of command of such member, whether a commissioned officer or a noncommissioned officer.
 (2)By the member concerned to military law enforcement personnel or personnel of a military criminal investigation organization (MCIO).
 (3)By any individual other than the member concerned. 204.Treatment of information in Catch a Serial Offender Program for certain purposes (a)Exclusion from FOIASection 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), shall not apply to any report for purposes of the Catch a Serial Offender (CATCH) Program.
 (b)Preservation of Restricted ReportThe transmittal or receipt in connection with the Catch a Serial Offender Program of a report on a sexual assault that is treated as a Restricted Report shall not operate to terminate its treatment or status as a Restricted Report.
				205.Report on expansion of Air Force safe to report policy across the Armed Forces
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments and the Secretary of Homeland Security, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment of the feasibility and advisability of expanding the applicability of the safe to report policy described in subsection (b) so that the policy applies across the Armed Forces.
 (b)Safe To report policyThe safe to report policy described in this subsection is the policy, currently applicable in the Air Force alone, under which a member of the Armed Forces who is the alleged victim of sexual assault committed by another member of the Armed Forces, but who may have committed minor collateral misconduct at or about the time of such sexual assault, or whose minor collateral misconduct at or about such time is discovered only as a result of the investigation into such sexual assault, may report such sexual assault to proper authorities without fear or receipt of discipline in connection with such minor collateral misconduct.
				IIIInvestigation of Sexual Assault in the Armed Forces and Related Matters
			301.Expansion of pre-referral matters reviewable by military judges and military magistrates in the
			 interest of efficiency in military justice
 (a)In generalSubsection (a) of section 830a of title 10, United States Code (article 30a of the Uniform Code of Military Justice), is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:
					
 (1)The President shall prescribe regulations for matters relating to proceedings conducted before referral of charges and specifications to court-martial for trial, including the following:
 (A)Pre-referral investigative subpoenas. (B)Pre-referral warrants or orders for electronic communications.
 (C)Pre-referral matters referred by an appellate court. (D)Pre-referral matters under subsection (c) or (e) of section 806b of this title (article 6b).
 (E)Pre-referral matters relating to the following: (i)Pre-trial confinement of an accused.
 (ii)The mental capacity or responsibility of an accused. (iii)A request for an individual military counsel.
 (2)In addition to the matters specified in paragraph (1), the regulations prescribed under that paragraph shall—
 (A)set forth the matters that a military judge may rule upon in such proceedings; (B)include procedures for the review of such rulings;
 (C)include appropriate limitations to ensure that proceedings under this section extend only to matters that would be subject to consideration by a military judge in a general or special court-martial;
 (D)provide such limitations on the relief that may be ordered under this section as the President considers appropriate; and
 (E)provide for treatment of such other pre-referral matters as the President may prescribe.. (b)Conforming and clerical amendments (1)Heading amendmentThe heading of such section is amended to read as follows:
						
							830a. Art. 30a.Proceedings conducted before referral.
 (2)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by striking the item relating to section 830a (article 30a) and inserting the following new item:
						
							
								830a. 30a. Proceedings conducted before referral..
					302.Increase in number of digital forensic examiners for the military criminal investigation
			 organizations
 (a)In generalEach Secretary of a military department shall take appropriate actions to increase the number of digital forensic examiners in each military criminal investigation organization (MCIO) under the jurisdiction of such Secretary by not fewer than 10 from the authorized number of such examiners for such organization as of September 30, 2019.
 (b)Military criminal investigation organizationsFor purposes of this section, the military criminal investigation organizations are the following: (1)The Army Criminal Investigation Command.
 (2)The Naval Criminal Investigative Service. (3)The Air Force Office of Special Investigations.
 (4)The Marine Corps Criminal Investigation Division. (c)FundingFunds for additional digital forensic examiners as required by subsection (a) for fiscal year 2020, including for compensation, initial training, and equipment, shall be derived from amounts authorized to be appropriated for that fiscal year for the Armed Force concerned for operation and maintenance.
				303.Pilot programs on defense investigators in the military justice system
 (a)In generalEach Secretary of a military department shall carry out a pilot program on defense investigators within the military justice system under the jurisdiction of such Secretary in order to do the following:
 (1)Determine whether the presence of defense investigators within such military justice system will— (A)make such military justice system more effective in determining the truth; and
 (B)make such military justice system more fair and efficient. (2)Otherwise assess the feasibility and advisability of defense investigators as an element of such military justice system.
					(b)Elements
 (1)Model of similar civilian criminal justice systemsDefense investigators under each pilot program under subsection (a) shall consist of personnel, and participate in the military justice system concerned, in a manner similar to that of defense investigators in civilian criminal justice systems that are similar to the military justice systems of the military departments.
 (2)Interview of victimA defense investigator may question a victim under a pilot program only upon a request made through the Special Victims' Counsel or other counsel of the victim, or trial counsel if the victim does not have such counsel.
 (3)Uniformity across military justice systemsThe Secretary of Defense shall ensure that the personnel and activities of defense investigators under the pilot programs are, to the extent practicable, uniform across the military justice systems of the military departments.
					(c)Report
 (1)In generalNot later than three years after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs under subsection (a).
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)A description of each pilot program, including the personnel and activities of defense investigators under such pilot program.
 (B)An assessment of the feasibility and advisability of establishing and maintaining defense investigators as an element of the military justice systems of the military departments.
 (C)If the assessment under subparagraph (B) is that the establishment and maintenance of defense investigators as an element of the military justice systems of the military departments is feasible and advisable, such recommendations for legislative and administrative action as the Secretary of Defense considers appropriate to establish and maintain defense investigators as an element of the military justice systems.
 (D)Any other matters the Secretary of Defense considers appropriate. 304.Report on mechanisms to enhance the integration and synchronization of activities of Special Victim Investigation and Prosecution personnel with activities of military criminal investigation organizationsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth proposals for various mechanisms to enhance the integration and synchronization of activities of Special Victim Investigation and Prosecution (SVIP) personnel with activities of military criminal investigation organizations (MCIOs) in investigations in which both such personnel are or may be involved. If the proposed mechanisms require legislative or administration action for implementation, the report shall set forth such recommendations for such action as the Secretary of Defense considers appropriate.
			IVProsecution Matters
			401.Punitive article in the Uniform Code of Military Justice on sexual harassment affecting the duties,
			 work, or career of a member of the Armed Forces
 (a)In generalSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 920c (article 120c) the following new section (article):
					
						920d. Art. 120d.Sexual harassment affecting the duties, work, or career of a member of the armed forces
 (a)In generalAny person subject to this chapter who, under any condition specified in subsection (b), commits sexual harassment of a member of an armed force shall be punished as a court-martial may direct.
 (b)Conditions specifiedThe conditions referred to in subsection (a) are any of the following: (1)The accused, implicitly or explicitly, communicates to the member that submission by the member to the harassment is necessary—
 (A)to prevent adverse effects on the assignment, advancement, duties, or working conditions of the member; or
 (B)to assure positive effects on the assignment, advancement, duties, or working conditions of the member.
 (2)The accused, because of any response (by submission, rejection, or otherwise) of the member to the harassment, takes any action to affect, positively or negatively, the assignment, advancement, duties, or working conditions of the member.
 (3)The purpose of the harassment is to create an intimidating, hostile, or offensive work environment for the member or the harassment is carried out in a manner that would cause a reasonable person to perceive that the work environment is intimidating, hostile, or offensive.
 (4)The purpose of the harassment is to interfere with the duties or work performance of the member or the harassment is carried out in a manner that would interfere with the duties or work performance of a reasonable person.
 (c)Condonation by superiorAny person subject to this chapter who— (1)has a command or supervisory responsibility for a member of an armed force; and
 (2)condones or permits to occur any violation of subsection (a) with respect to the member, shall be punished as a court-martial may direct.(d)Military connectionSexual harassment under subsection (a) and condonation under subsection (c) are offenses—
 (1)if committed in any circumstance with a connection to the military status of the member involved; and
 (2)whether or not the conduct takes place during official duty hours or at an official duty station or place of work.
 (e)Sexual harassment definedIn this section (article), the term sexual harassment means, with respect to a member of an armed force, any unwelcome— (1)sexual advance;
 (2)request for sexual favors; (3)comment of a sexual nature; or
 (4)gesture of a sexual nature.. (b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after the item relating to section 920c (article 120c) the following new item:
					
						
							920d. 120d. Sexual harassment affecting the duties, work, or career of a member of the armed
			 forces..
				402.Non-binding guidelines on sentences of confinement for convictions of offenses under the Uniform
			 Code of Military Justice
 (a)In generalThe Military Justice Review Panel shall establish and from time to time revise guidelines on the following:
 (1)The range of sentences of confinement appropriate for imposition upon conviction for each offense specified in subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), for which confinement is an authorized sentence.
 (2)The parameters and criteria to be taken into account in imposing a sentence of confinement upon conviction for each such offense.
 (b)ConsiderationsIn establishing and revising guidelines pursuant to this section, the Military Justice Review Panel shall take into consideration data on the administration of justice under the military justice system, including sentencing data collected as described in section 946(f)(2) of title 10, United States Code (article 146(f)(2) of the Uniform Code of Military Justice), as amended by subsection (d).
 (c)Non-Binding nature of guidelinesThe guidelines established pursuant to this section shall not be binding. (d)Conforming amendmentSection 946(f)(2) of title 10, United States Code (article 146(f)(2) of the Uniform Code of Military Justice), is amended by inserting and periodically thereafter, after During fiscal year 2020,.
 (e)Military Justice Review Panel definedIn this section, the term Military Justice Review Panel means the panel established pursuant to section 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice).
				VOther Matters
			501.Survey of members of the Armed Forces on their experiences with military investigations and
			 military justice
 (a)In generalChapter 23 of title 10, United States Code, is amended by inserting after section 481a the following new section:
					
						481b.Military investigation and justice experiences: survey of members of the armed forces
							(a)Surveys required
 (1)The Secretary of Defense shall conduct from time to time a survey on the experiences of members of the armed forces with military investigations and military justice in accordance with this section and guidance issued by the Secretary for purposes of this section.
 (2)The survey under this section shall be known as the Military Investigation and Justice Experience Survey. (b)Matters covered by surveyThe guidance issued by the Secretary under this section on the survey shall include specification of the following:
 (1)The individuals to be surveyed, including any member of the armed forces serving on active duty who is a victim of an alleged sex-related offense and who made an unrestricted report of that offense.
 (2)The matters to be covered in the survey, including— (A)the experience of the individuals surveyed with the military criminal investigative organization that investigated the alleged offense, and with the Special Victims’ Counsel in the case of a member who was the victim of an alleged sex-related offense; and
 (B)if the individual’s report resulted in a charge or charges that were referred to a court-martial, the experience of the individual with the prosecutor and the court-martial in general.
 (3)The timing of the administration of the survey, including when the investigation or case is closed or otherwise complete.
 (c)Frequency of surveyThe survey required by this section shall be conducted at least once every four years, but not more frequently than once every two years.
 (d)DefinitionsIn this section: (1)Alleged sex-related offenseThe term alleged sex-related offense has the meaning provided in section 1044e(g) of this title.
 (2)Unrestricted reportThe term unrestricted report means a report that is not a restricted report. (3)Restricted reportThe term restricted report means a report concerning a sexual assault that is treated as a restricted report under section 1565b(b) of this title..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by inserting after the item relating to section 481a the following new item:
					
						
							481b. Military investigation and justice experiences: survey of members of the armed forces..
				502.Annual report on military protective orders
 (a)Report requiredChapter 80 of title 10, United States Code, is amended by adding at the end the following new section:
					
 1567b.Annual report on military protective ordersNot later than March 1, 2020, and each year thereafter through 2024, the Secretary of Defense shall submit to the congressional defense committees a report that specifies each of the following:
 (1)The number of military protective orders issued in the calendar year preceding the year in which the report is submitted.
 (2)The number of such orders that were reported to appropriate civilian authorities in accordance with section 1567a(a) of this title in such year..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by adding after the item relating to section 1567a the following new item:
					
						
							1567b. Annual report on military protective orders..
				503.Privacy Act exclusion for courts-martial to allow for public access to dockets, filings, and court
			 records
 (a)In generalSection 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), is amended—
 (1)by striking The Secretary of Defense and inserting (a) In general.—The Secretary of Defense, in consultation with the Secretary of Homeland Security; (2)in subsection (a), as designated by paragraph (1)—
 (A)in the matter preceding paragraph (1), by inserting (including with respect to the Coast Guard) after military justice system; and (B)in paragraph (4), by inserting public before access to docket information; and
 (3)by adding at the end the following new subsections:  (b)Inapplicability of Privacy ActSection 552a of title 5 shall not apply to records of trial produced or distributed within the military justice system or docket information, filings, and records made publicly accessible in accordance with the uniform standards and criteria for conduct established by the Secretary under subsection (a).
 (c)Inapplicability to certain dockets and recordsNothing in this section shall be construed to provide public access to docket information, filings, or records that are classified, subject to a judicial protective order, or ordered sealed..
 (b)Existing standards and criteriaThe Secretary of Homeland Security shall apply to the Coast Guard the standards and criteria for conduct established by the Secretary of Defense under section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as in effect on the day before the date of the enactment of this Act until such time as the Secretary of Defense, in consultation with the Secretary of Homeland Security, prescribes revised standards and criteria for conduct under such section that implement the amendments made by subsection (a) of this section.
				504.Report on standardization among the military departments in collection and presentation of
 information on matters within the military justice systemNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following:
 (1)A plan for actions to provide for standardization, to the extent practicable, among the military departments in the collection and presentation of information on matters within their military justice systems, including information collected and maintained for purposes of section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), and such other information as the Secretary considers appropriate.
 (2)An assessment of the feasibility and advisability of establishing and maintaining a single, Department of Defense-wide data management system for the standardized collection and presentation of information described in paragraph (1).
				